DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reception unit” and “determination unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 6, a “third” notification is recited at line 2, without recitation of a “second” notification in the claim or in claim 1, from which claim 6 depends.  Note that a “second” notification is recited in claim 4, but claim 6 does not depend from this claim.   
 	Regarding claim 9, limitations “reception unit” and “determination unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. According to Applicant’s specification, the functions corresponding to the above limitations are simply performed in web meeting server 600 (paragraphs [0065]-[0066]), but the specification does not set forth what structural components of the web meeting server execute the recited functions, as required under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph). Therefore, the claim, as well as dependent claims 10-14, are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 	As set forth above, according to Applicant’s specification, the functions corresponding to the limitations “reception unit” and “determination unit” recited in claim 9 are simply performed in web meeting server 600 (paragraphs [0065]-[0066]), but the specification does not set forth what structural components of the web meeting server execute the recited functions, as required under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph).  Thus, Applicant’s specification does not adequately support the limitations interpreted under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph).  Therefore, claim 9, as well as dependent claims 10-14, are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-4, 6-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication 2004-192273 (hereinafter “Masui”) (see English translation of corresponding Japanese Patent Application 2002-358589) in view of U.S. Patent Application Publication 2021/0096791 (hereinafter “Nampo”).
 	Regarding claim 1, Masui discloses a printing system including a server (management server 300 (paragraph [0019])) connected to a second information processing apparatus (client 100 (paragraph [0019])) via a network (network 400 (paragraph [0019])),
	- the server comprising: a controller including a processor, the controller configured to:
	- receive a request to print a file from the second information processing apparatus (management server receives print execution permission confirmation request from print execution permission confirmation unit 103 (of client 100 (Fig. 3)) (paragraph [0043])); and
	- determine whether a user associated with the second information processing apparatus has a right to print the file (management server judges whether print execution is permitted (paragraph [0045]));
	- wherein the server permits the file to be printed from a printing apparatus connected to the server (when print execution is permitted, response data from management server includes approval confirmation identifier (paragraph [0045]); print data generated and transmitted to printer 200 (paragraphs [0046]-[0047])).
 	Masui does not expressly disclose a “first information processing apparatus” connected to the server, or the combined steps of: “transmit a first notification for requesting a confirmation about whether to grant the right to the first information processing apparatus in a case where the determination unit determines that the user does not have the right,” “receive a confirmation to grant the right as a response to the first notification,” and the server permitting the file to be printed “based on the received confirmation.”
 	Nampo discloses a label printer that receives access information from a transmission source of print data, and identifies whether the access information is received from a registered terminal (paragraph [0057]).  If the access information is received from an unregistered terminal, then the label printer transmits connection permission/prohibition confirmation notification to an administrator terminal (paragraph [0058]).  The administrator terminal transmits a connection permission/prohibition response to the label printer (paragraph [0059]), and if the judgment content of the response is content of permitting connection, the print data from the transmission source is printed (paragraph [0060]).  Thus, the administrator terminal corresponds to Applicant’s “first information processing apparatus” that receives a confirmation request from the label printer when it is determined by the label printer that a terminal corresponding to a user is unregistered (i.e., user does not have the right), and transmits back to the label printer a confirmation to grant the right in response to the confirmation request.  
 	By providing a connection to the administrator terminal, an administrator may be informed of all requests for printing.  The administrator can decide which users may be allowed to use the printer, even if the user’s terminal is unregistered, on a case-by-case basis, thereby enhancing flexibility.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Masui by providing connection to an administrator terminal in a manner such as taught by Nampo.
 	Regarding claim 2, Masui discloses: wherein the printing apparatus is a printing apparatus specified as an output destination of the file on the second information processing apparatus (print execution permission confirmation request 500 includes a printer name field, wherein a printer name of a printer of a document output destination designated by a user for a printer driver is set (paragraph [0044])).
 	Regarding claim 3, Masui discloses:
	- wherein a second information processing apparatus is connected to the server (client and server connected via network (paragraph [0019])), and
	- wherein the printing system permits the file to be printed from the printing apparatus specified as an output destination of the file on the second information processing apparatus granted the right (print execution permission confirmation request 500 includes a printer name field, wherein a printer name of a printer of a document output destination designated by a user for a printer driver is set (paragraph [0044]); when print execution is permitted, response data from management server includes approval confirmation identifier (paragraph [0045]); print data generated and transmitted to printer 200 (paragraphs [0046]-[0047])).
 	As set forth above regarding claim 1, Masui in combination with Nampo further disclose: a plurality of the second information processing apparatuses (Nampo: plurality of operation terminals 2A, 2B and 2C (paragraph [0021])); wherein the printing system transmits the first notification requesting the confirmation about whether to grant the right to the first information processing apparatus for the second information processing apparatus that transmit the print request (Nampo: if the access information is received from an unregistered terminal, then the label printer transmits connection permission/prohibition confirmation notification to an administrator terminal (paragraph [0058])), as well as the printing system permitting the file to be printed “as the response to the first notification (Nampo: the administrator terminal transmits a connection permission/prohibition response to the label printer (paragraph [0059]), and if the judgment content of the response is content of permitting connection, the print data from the transmission source is printed (paragraph [0060])).
 	Regarding claim 4, Nampo discloses: wherein the server transmits a second notification indicating that the file is printed to the second information processing apparatus in the case where the confirmation to grant the right is received from the first information processing apparatus as the response (label printer transmits connection permission/prohibition notification corresponding to judgment content of the connection permission/prohibition response received (from the administrator terminal (paragraph [0075]) to the unregistered terminal (paragraph [0076]); if connection is permitted, then the print data is printed (paragraphs [0078] and [0081], Fig. 7B)).
 	Regarding claim 6, Nampo discloses: wherein the printing system transmits a third notification indicating that the request to print the file is rejected to the second information processing apparatus in a case where a confirmation not to grant the right is received from the first information processing apparatus as the response (label printer transmits connection permission/prohibition notification corresponding to judgment content of the connection permission/prohibition response received (from the administrator terminal (paragraph [0075]) to the unregistered terminal (paragraph [0076]); if connection is not permitted, then the print data is not printed (paragraph [0077], Fig. 7B)).
 	Regarding claim 7, Nampo further comprises a storage configured to store the file therein (print data stored in RAM of control circuit 201 of label printer (paragraph [0052], Fig. 2)),
	- wherein the printing system acquires the file from the storage in the case where the confirmation to grant the right is received from the first information processing apparatus as the response (if connection is permitted, then control circuit prints print data received before connection was stopped (paragraphs [0078] and [0081], Fig. 7B)).
 	Regarding claim 8, Masui discloses: wherein the printing system permits the file to be printed from the printing apparatus connected to the server in a case where the determination unit determines that the user has the right (when print execution is permitted, response data from management server includes approval confirmation identifier (paragraph [0045]); print data generated and transmitted to printer 200 (paragraphs [0046]-[0047])).
	Regarding claim 9, Masui discloses a server (management server 300 (paragraph [0019])) connected to a second information processing apparatus (client 100 (paragraph [0019])) via a network (network 400 (paragraph [0019])), the server comprising:
	- a reception unit configured to receive a request to print a file from the second information processing apparatus (management server receives print execution permission confirmation request from print execution permission confirmation unit 103 (of client 100 (Fig. 3)) (paragraph [0043])); and 
	- a determination unit configured to determine whether a user associated with the second information processing apparatus has a right to print the file (management server judges whether print execution is permitted (paragraph [0045]));
	- wherein the server permits the file to be printed from a printing apparatus connected to the server (when print execution is permitted, response data from management server includes approval confirmation identifier (paragraph [0045]); print data generated and transmitted to printer 200 (paragraphs [0046]-[0047])).
	Masui does not expressly disclose a “first information processing apparatus” connected to the server, or the combined steps of: “transmit a first notification for requesting a confirmation about whether to grant the right to the first information processing apparatus in a case where the determination unit determines that the user does not have the right,” “receive a confirmation to grant the right as a response to the first notification,” and the server permitting the file to be printed “based on the received confirmation.”
 	As set forth above regarding claim 1, Nampo discloses a label printer that receives access information from a transmission source of print data, and identifies whether the access information is received from a registered terminal (paragraph [0057]).  If the access information is received from an unregistered terminal, then the label printer transmits connection permission/prohibition confirmation notification to an administrator terminal (paragraph [0058]).  The administrator terminal transmits a connection permission/prohibition response to the label printer (paragraph [0059]), and if the judgment content of the response is content of permitting connection, the print data from the transmission source is printed (paragraph [0060]).  Thus, the administrator terminal corresponds to Applicant’s “first information processing apparatus” that receives a confirmation request from the label printer when it is determined by the label printer that a terminal corresponding to a user is unregistered (i.e., user does not have the right), and transmits back to the label printer a confirmation to grant the right in response to the confirmation request.  
 	By providing a connection to the administrator terminal, an administrator may be informed of all requests for printing.  The administrator can decide which users may be allowed to use the printer, even if the user’s terminal is unregistered, on a case-by-case basis, thereby enhancing flexibility.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Masui by providing connection to an administrator terminal in a manner such as taught by Nampo.
 	Regarding claim 10, Masui discloses: wherein the request is transmitted from the second information processing apparatus based on a user instruction received via a screen displayed by the second information processing apparatus (client device 100 includes operation display unit 101 (Fig. 3) which is used to input an instruction of various execution conditions of a job, and has a function of displaying a state of a print job instructed to be executed (paragraph [0021])).
 	Regarding claim 11, Nampo discloses: wherein the first information processing apparatus displays a screen based on the first notification and receives a user instruction for granting the right via the displayed screen (operation terminal 2 includes touch panel 17, which is a display unit having a display function (paragraph [0022]); administrator who receives the connection permission/prohibition confirmation notification judges whether the connection is permitted by referring to access information, transmits connection permission/prohibition response from administrator terminal 2A to the label printer (paragraph [0059])).
 	Regarding claim 13, Nampo further comprises a storage unit configured to store the file and information of a user associated with the file (pairing access information storage 201Ab of label printer stores pairing terminal access information table in which access information of operation terminals that the label printer obtained by performing pairing in the past and information related to each access information are listed (paragraph [0048]; Figs. 2, 3 and 5); print data corresponding to respective pieces of access information recorded in pairing terminal access information management table (paragraph [0049])).
	Regarding claim 14, Masui discloses: wherein the printing apparatus is a printing apparatus specified as an output destination of the file on the second information processing apparatus (print execution permission confirmation request 500 includes a printer name field, wherein a printer name of a printer of a document output destination designated by a user for a printer driver is set (paragraph [0044])).
	Regarding claim 15, Masui discloses a controlling method for a server (management server 300 (paragraph [0019])) connected to a second information processing apparatus (client 100 (paragraph [0019])) via a network (network 400 (paragraph [0019])), the method comprising one or more processors configured to execute:
	- receiving a request to print a file from the second information processing apparatus (management server receives print execution permission confirmation request from print execution permission confirmation unit 103 (of client 100 (Fig. 3)) (paragraph [0043])); and
	- determining whether a user associated with the second information processing apparatus has a right to print the file (management server judges whether print execution is permitted (paragraph [0045])); and
	- permitting the file to be printed from a printing apparatus connected to the server (when print execution is permitted, response data from management server includes approval confirmation identifier (paragraph [0045]); print data generated and transmitted to printer 200 (paragraphs [0046]-[0047])).
 	Masui does not expressly disclose a “first information processing apparatus” connected to the server, or the combined steps of: “transmitting a first notification for requesting a confirmation about whether to grant the right to the first information processing apparatus in a case where the determination unit determines that the user does not have the right,” and permitting the file to be printed “in a case where a confirmation to grant the right is received from the first information processing apparatus as a response to the first notification.”
 	As set forth above regarding claims 1 and 9, Nampo discloses a label printer that receives access information from a transmission source of print data, and identifies whether the access information is received from a registered terminal (paragraph [0057]).  If the access information is received from an unregistered terminal, then the label printer transmits connection permission/prohibition confirmation notification to an administrator terminal (paragraph [0058]).  The administrator terminal transmits a connection permission/prohibition response to the label printer (paragraph [0059]), and if the judgment content of the response is content of permitting connection, the print data from the transmission source is printed (paragraph [0060]).  Thus, the administrator terminal corresponds to Applicant’s “first information processing apparatus” that receives a confirmation request from the label printer when it is determined by the label printer that a terminal corresponding to a user is unregistered (i.e., user does not have the right), and transmits back to the label printer a confirmation to grant the right in response to the confirmation request.  
 	By providing a connection to the administrator terminal, an administrator may be informed of all requests for printing.  The administrator can decide which users may be allowed to use the printer, even if the user’s terminal is unregistered, on a case-by-case basis, thereby enhancing flexibility.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Masui by providing connection to an administrator terminal in a manner such as taught by Nampo.
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Masui in view of Nampo as applied to claim 9 above, and further in view of U.S. Patent 7,916,342 (hereinafter “Natori”).
 	Regarding claim 12, Masui in view of Nampo does not expressly disclose: wherein the server system cause the second information apparatus to display contents of the file.
 	Natori discloses displaying a preview image on a display device 12 of a client computer 11.  A printing image generation request is generated by previewer 8 of the client computer (column 19, lines 37-50).  Print processor 5 of server computer 112 receives the request and generates printing page data (column 19, lines 51-60).  Printer graphic driver 6 of the server computer generates and stores bitmap data based on the printing page data and stores the generated bitmap data in preview file 9 as preview image data (column 19, line 61 – column 20, line 3).  After storage is completed, the print processor transmits the content of the preview file to the previewer of the client computer (column 20, lines 4-9), and the previewer displays the preview image on the display device (column 20, lines 10-27).  Thus, the server causes the client computer requesting the printing of image data to display contents of the image data file.
 	By providing for the display of the image data at the requesting terminal from the server, the client may be able to determine whether he or she wants to continue with the printing of the image data, based on the preview image, which results in a potential saving of print resources.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Masui and Nampo by enabling the requesting terminal to view a preview image from the server before going forward with printing, such as taught by Natori.
Allowable Subject Matter
15.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 5, the cited prior art fails to disclose or suggest Applicant’s printing system according to claim 1, “wherein the printing system requests information about a first user associated with the first information processing apparatus to the first information processing apparatus in the case where the confirmation to grant the right is received from the first information processing apparatus as the response.”

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677